Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 1-18 are allowed. 
The following is an examiner's statement for reasons for allowance.
Claims 1, 7 and 13 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest coding control data using the MCS and the transmission bandwidth for the data channel as well as an offset value set for each form of the control data; and transmitting data in the data channel and the control data coded with a coding rate according to the form of the control data.
It is noted that the prior art of record shows allocating bandwidth for CQI reporting (Kent et al, US 9036516) and coding data based on selected MCS (Baum et al, US 20060251180).  However, the prior art of record, taken individually or in combination, fails to particularly disclose allowable limitations in claims 1, 7 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong S Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Monday -Friday 6:30am -4:30pm.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467